932 F.2d 975
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.MATRIX SKI CORPORATION, a Texas corporation, Plaintiff-Appellant,v.The BOARD OF COUNTY COMMISSIONERS OF the COUNTY OF PITKIN,Tom Blake, Fred Crowley, George Madsen, individually and intheir official capacities as members of the Board of CountyCommissioners of the County of Pitkin, and Others YetUnnamed, Defendants-Appellees.
No. 90-1048.
United States Court of Appeals, Tenth Circuit.
May 8, 1991.

Before JOHN P. MOORE, SETH and STEPHEN H. ANDERSON, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
Plaintiff Matrix Ski Corporation appeals from summary judgment entered against it in its 42 U.S.C. Sec. 1983 action against members of the Board of Commissioners of Pitkin County, Colorado.  We have read the briefs and considered the pertinent record and conclude, as a consequence, this action borders dangerously on the frivolous.  We find no merit whatever in the questions presented for review, and AFFIRM the decision of the district court essentially for the reasons set forth in its oral ruling of January 11, 1990.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3